Citation Nr: 1800949	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  13-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a heart condition (congestive heart failure), to include as secondary to service connected asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1980 to December 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing has been associated with the claims file.  The Veteran was notified in November 2017 of his right to an additional hearing before a VLJ who would participate in the decision on his appeal.  See 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In a November 2017 statement, the Veteran indicated he did not want an additional hearing and that the Board should make a decision on his appeal.  

In March 2015, the Board remanded the Veteran's claim for further development, to include a VA examination and the procurement of updated VA treatment records.  In a December 2016 decision, the Board denied entitlement to service connection for a heart condition, denied entitlement to an increased disability rating for asbestosis, and denied entitlement to a TDIU.  The Veteran subsequently appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an August 2017 Joint Motion for Partial Remand (JMPR), the Court vacated the portion of the Board decision denying entitlement to service connection for a heart condition and entitlement to TDIU and a partial remand was granted.  The Veteran abandoned his claim to entitlement to an increased disability rating for asbestosis and the Court dismissed that claim.

In September 2015, the Veteran perfected an appeal for claims of service connection for chronic obstructive pulmonary disease, idiopathic hypersomnia, sleep apnea and hypertension, all as secondary to his service-connected asbestosis.  However, in his Substantive Appeal, the Veteran requested a Board hearing regarding the claims and a scheduling of that hearing is pending at the RO.  In a November 2017 statement, the Veteran requested that his claim continue to the Board for decision and that he did not wish to have another hearing.  This statement was silent as to whether he wished to have a hearing on the other issues on appeal from the September 2015 statement of the case.  Accordingly, those issues are not ripe for adjudication and are not considered part of the current appeal.  These issues are referred back to the RO to determine whether the Veteran still seeks a hearing on these issues and if so, to continue with scheduling such.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his heart condition was caused or aggravated by his service-connected asbestosis.

The evidence of record shows that the Veteran has had diagnoses of congestive heart failure, but that no diagnostic testing has resulted in a finding of congestive heart failure.  Echocardiograms have, however, showed mild left ventricular hypertrophy (LVH).  

In June 2015, the Veteran underwent a VA heart examination in which the examiner stated that he had no diagnosable heart condition aside from mild LVH.  She reported that this was not a disability, but a test finding.  She continued that the etiology of the mild LVH is hypertension and body habitus and that lung disease does not affect the myocardium of the left ventricle and LVH develops when there is increased afterload such as that seen with obesity and hypertension.  There are no other medical opinions in the record regarding the etiology of the Veteran's mild LVH.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The June 2015 VA opinion attributes the cause of the Veteran's LVH to hypertension and body habitus, but does not address whether the Veteran's asbestosis has aggravated his mild LVH.  The Court's holding in El-Amin v. Shinseki, 26 Vet. App. 136 (2013), indicates that in circumstances such as this case, a medical opinion addressing that question should be sought.  

The June 2015 examiner determined that LVH was not a disability, but merely a test finding.  However, the Veteran has contended he has a heart condition and there is diagnostic evidence of heart-related symptoms, namely the mild LVH.  As such, it must be determined whether a heart condition, manifested by mild LVH, has been aggravated by his service-connected asbestosis.  Accordingly, the issue of entitlement to service connection for a heart condition must be remanded for an addendum opinion before it can be adjudicated.  38 C.F.R. §§ 3.159, 3.310 (2017).

As the outcome of this claim is determinative of the Veteran's eligibility for a TDIU, remand of that claim is necessary, as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also notes that lay assertions by the Veteran and his wife have attributed his difficulties in employment to several other conditions for which he has a current appeal pending for service connection (i.e., difficulty breathing, hypersomnia).  Therefore, the issue of entitlement to TDIU must be remanded for further development.  38 C.F.R. §§ 3.159, 3.341, 4.16 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding records pertaining to his claimed heart condition, specifically to include any outstanding private treatment records.  He should be asked to authorize the release of any outstanding pertinent non-VA medical records.

2.  Attempt to obtain relevant outstanding VA treatment records.

3.  Obtain an addendum opinion from an appropriate VA clinician.  Make the claims file available to the clinician for review of the case.  The clinician is asked to review the case and note that this case review took place.  The need for an examination is left to the discretion of the clinician selected to write the addendum opinion. 

The clinician is asked to opine on the following:  

a.  Does the Veteran have current heart disability?  If the examiner finds that the mild, LVH is not a disability, the examiner should provide a detailed explanation for why that is so.  

b.  Regarding the Veteran's mild LVH, the clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that such condition is etiologically related to an in-service disease or injury; and 

c.  The clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that his mild LVH was caused by his service-connected asbestosis; and

d.  The clinician should opine as to whether it is at least as likely as not (probability of 50 percent or better) that his mild LVH was aggravated (i.e., worsened beyond the natural progression) by his service-connected asbestosis. 

The clinician is asked to provide a rationale and explain the reasons behind any opinions expressed and conclusions reached.

4.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  And after any appropriate development has occurred, readjudicate the Veteran's TDIU claim.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

